MEMORANDUM ***
Balwinder Singh Sanghera (Sanghera) petitions for review of the decision of the Board of Immigration Appeals (BIA) denying asylum and withholding of removal on the basis that Sanghera did not suffer persecution on account of his nationality.
Substantial evidence supports the BIA’s determination that Sanghera failed to demonstrate that he suffered harm on account of his nationality. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (“Random, isolated criminal acts perpetrated by anonymous thieves do not establish persecution”) (citation omitted).
Sanghera cites no case authority to support his argument that being told to leave a country establishes persecution on account of a protected ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (“The argument must contain the contentions of the appellant on the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on”) (citation omitted).
Finally, credible testimony alone is not necessarily sufficient to establish motive on account of nationality. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1074 (9th Cir.2004) (explaining that the credible testimony must satisfy the elements of the claimed relief). Here, Sanghera’s own testimony, while credible, established only that Sanghera was the victim of criminals who targeted anyone with money or valuables (including foreigners). It did not establish that he was victimized specifically on account of a protected ground.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.